DETAILED ACTION

The instant application having application No 16/959666 filed on 11/18/2021 is presented for examination by the examiner.

Response to Argument
Applicant’s arguments with respect to claims 1-3, 7-9 and 13-15 have been considered. However, Examiner respectfully disagrees with Applicant’s arguments and would like to provide a further clarification regarding the interpretation of the cited references.
In response to the argument on page 2-3 of Applicant’s Remark, “generating a multicast address including a multicast group identifier that is generated at least in part based on a genesis block identifier that uniquely identifies a blockchain serviced by the blockchain system”. In fact, Examiner interprets the “generate a new genesis has value, prepare first SDL records registering the configure device, network cipher key, network address, re-compute all hashes and generate the blockchain block and register it in its SDL” according to KRCMARICIC-BARACKOV’s disclosure.
As stated in KRCMARICIC-BARACKOV’s –page 18, par (0210-0217), line 1-20, see Fig 23 shows, generate a new genesis has value, prepare first SDL records registering the configure device, network cipher key, network address, re-compute all hashes and generate the blockchain block and register it in its SDL. 

 Thus, KRCMARICIC-BARACKOV’s disclosure still covers the limitations of claim 1-3, 7-9 and 13-15. Therefore, Examiner respectfully disagrees with Applicant's arguments.
In response to the argument on page 4 of Applicant’s Remark, “including a first blockchain component that is one of a plurality of blockchain components forming a blockchain system, of dynamic discovery of another blockchain component of the blockchain system”. In fact, Examiner interprets the “identifies the appropriate blockchain that was recorded at a time of the transaction identified in the tuple and retrieves the corresponding transactions from the appropriate blockchains(plurality of blockchains) by searching using the query target's address” according to LOHE’s
disclosure.
As stated in LOHE’s –page 26, par (0283), line 1-15, identifies the appropriate blockchain that was recorded at a time of the transaction identified in the tuple and retrieves the corresponding transactions from the appropriate blockchains (plurality of blockchains) by searching using the query target's address. 
The examiner would like to further explain also see page 51, par (0469), lines 1-20 the SOCOACT data­base is implemented as a data-structure, the use of the SOCOACT database integrated into another component (wherein another blockchain component) such as the SOCOACT component, the SOCOACT database likewise be stored in the Block­chain, also see par(0496), SOCOACT components (e.g., Virtual Currency Component, Blockchain Component, Transaction Confirmation Component, SCG, SCF), into transaction confirmation outputs, the SOCOACT component enabling access of information between nodes.
 Thus, LOHE’s disclosure still covers the limitations of claim 1-3, 7-9 and 13-15. Therefore, Examiner respectfully disagrees with Applicant's arguments.
Therefore, Examiner respectfully disagrees with Applicant's arguments.
Thus, KRCMARICIC-BARACKOV’s and LOHE’s disclosures still cover the limitations of claims 1-3, 7-9 and 13-15. Therefore, Examiner respectfully disagrees with Applicant's arguments.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 is incorporated into the independent claim 1.
Claim 7 would be allowable if (i) claim 8 is incorporated into the independent claim 7.
Claim 13 would be allowable if (i) claim 14 is incorporated into the independent claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KRCMARICIC-BARACKOV et al. (US 20200266989, Aug. 20, 2020) in view of Lohe et al. (US 20210266167, Aug. 26, 2021).

	Regarding Claim 1, KRCMARICIC-BARACKOV discloses generating a multicast address including a multicast group identifier that is generated at least in part based on a genesis block identifier that uniquely identifies a blockchain serviced by the blockchain system(page 18, par(0210 and 0217), line 1-20, see Fig 23 shows,  generate a new genesis has value, prepare first SDL records registering the configure device, network cipher key, network address, re-compute all hashes and generate the blockchain block and register it in its SDL);
	joining a multicast group identified by the multicast group identifier (page 27, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed unicast and multicast routing, Route Request messages from a source Node is multicast across the network, being forwarded master receiving a Cluster Cast Route Request message checks destination is within its cluster, If the destination is indeed within its Cluster); 
	and transmitting a message destined to the multicast address, wherein the
message includes a request for a unicast address of another component of
the blockchain system(page 27, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed unicast and multicast routing, Route Request messages from a source Node is multicast across the network, being forwarded master receiving a Cluster Cast Route Request message checks destination is within its cluster, If the destination is indeed within its Cluster, it shall respond by a Route Response message, back propagation towards the source will define which route is the shortest between the source and the destination).
	KRCMARICIC-BARACKOV discloses all aspects of the claimed invention, except a network device of a cloud computing System, including a first blockchain component that is one of a plurality of blockchain components forming a blockchain system, of dynamic discovery of another blockchain component of the blockchain system.
(page 54, par(0503), line 10-15, public cloud computing resources allowing for the serving),
	 including a first blockchain component that is one of a plurality of blockchain
components forming a blockchain system, of dynamic discovery of another blockchain
component of the blockchain system(page 26, par(0283), line 1-15, identifies the appropriate blockchain that was recorded at a time of the transaction identified in the tuple and retrieves the corresponding transactions from the appropriate blockchains(plurality of blockchains) by searching using the query target's address).
KRCMARICIC-BARACKOV and Lohe are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of blockchain components forming a blockchain system, of dynamic discovery of another blockchain component of the blockchain system the teaching of KRCMARICIC-BARACKOV to include the identifies the appropriate blockchain that was recorded at a time of the transaction identified in the tuple and retrieves the corresponding transactions from the appropriate blockchains the teaching of Lohe because it is providing both the signature and the public key which verifies the public key and also checks the signature against the public key.

	Regarding Claim 7, KRCMARICIC-BARACKOV discloses the network device comprising a non-transitory computer readable medium to store instructions; a processor coupled with the non-transitory computer readable medium to process the (page 18, par(0210 and 0217), line 1-20, see Fig 23 shows,  generate a new genesis has value, prepare first SDL records registering the configure device, network cipher key, network address, re-compute all hashes and generate the blockchain block and register it in its SDL),
	 join a multicast group identified by the multicast group identifier (page 27, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed unicast and multicast routing, Route Request messages from a source Node is multicast across the network, being forwarded master receiving a Cluster Cast Route Request message checks destination is within its cluster, If the destination is indeed within its Cluster); 
	and transmit a message destined to the multicast address, wherein the message includes a request for a unicast address of another component of the blockchain system(page 27, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed unicast and multicast routing, Route Request messages from a source Node is multicast across the network, being forwarded master receiving a Cluster Cast Route Request message checks destination is within its cluster, If the destination is indeed within its Cluster, it shall respond by a Route Response message, back propagation towards the source will define which route is the shortest between the source and the destination).
a network device in a cloud computing system, including a first blockchain component that is one of a plurality of blockchain components forming a blockchain system, for dynamic discovery of another blockchain component of the blockchain system.
	Lohe is the same field of invention teaches a network device in a cloud computing system(page 54, par(0503), line 10-15, public cloud computing resources allowing for the serving), 
	including a first blockchain component that is one of a plurality of blockchain components forming a blockchain system, for dynamic discovery of another blockchain component of the blockchain system (page 26, par (0283), line 1-15, identifies the appropriate blockchain that was recorded at a time of the transaction identified in the tuple and retrieves the corresponding transactions from the appropriate blockchains (plurality of blockchains) by searching using the query target's address).
KRCMARICIC-BARACKOV and Lohe are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of blockchain components forming a blockchain system, of dynamic discovery of another blockchain component of the blockchain system the teaching of KRCMARICIC-BARACKOV to include the identifies the appropriate blockchain that was recorded at a time of the transaction identified in the tuple and retrieves the corresponding transactions from the appropriate blockchains the teaching 

	Regarding Claim 13, KRCMARICIC-BARACKOV discloses generated at least in part based on a genesis block identifier that uniquely identifies a blockchain serviced by the blockchain system (page 18, par (0210 and 0217), line 1-20, see Fig 23 shows, generate a new genesis has value, prepare first SDL records registering the configure device, network cipher key, network address, re-compute all hashes and generate the blockchain block and register it in its SDL); 
	joining a multicast group identified by the multicast group identifier (page 27, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed unicast and multicast routing, Route Request messages from a source Node is multicast across the network, being forwarded master receiving a Cluster Cast Route Request message checks destination is within its cluster, If the destination is indeed within its Cluster);
	 and transmitting a message destined to the multicast address, wherein the message includes a request for a unicast address of another component of the blockchain system(page 27, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed unicast and multicast routing, Route Request messages from a source Node is multicast across the network, being forwarded master receiving a Cluster Cast Route Request message checks destination is within its cluster, If the destination is indeed within its Cluster, it shall respond by a Route Response message, back propagation towards the source will define which route is the shortest between the source and the destination).
	KRCMARICIC-BARACKOV discloses all aspects of the claimed invention, except a network device in a cloud computing system, including a first blockchain component that is one of a plurality of blockchain components forming a blockchain system, cause said processor to perform operations comprising generating a multicast address including a multicast group identifier.
	Lohe is the same field of invention teaches a network device in a cloud computing system(page 54, par(0503), line 10-15, public cloud computing resources allowing for the serving), 
	including a first blockchain component that is one of a plurality of blockchain components forming a blockchain system, cause said processor to perform operations comprising generating a multicast address including a multicast group identifier(page 26, par(0283), line 1-15, identifies the appropriate blockchain that was recorded at a time of the transaction identified in the tuple and retrieves the corresponding transactions from the appropriate blockchains(plurality of blockchains) by searching using the query target's address).
KRCMARICIC-BARACKOV and Lohe are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of blockchain components forming a blockchain system, of dynamic discovery of another blockchain component of the blockchain system the teaching of KRCMARICIC-BARACKOV to include the identifies the appropriate .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on 57-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464